UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR15(d)OFTHE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended January 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR15(d)OFTHE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-33391 (Name of Registrant as Specified in Its Charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) 88-0490890 (I.R.S. Employer Identification No.) 4894 Lone Mountain #168, Las Vegas, Nevada (Address of Principal Executive Offices) (Zip Code) (702)940-9940 (Issuer’s Telephone Number, Including Area Code) Securities registered under Section12(b) of the Exchange Act: None Securities registered under Section12(g) of the Exchange Act: Common Stock, Par value $0.01 per share Indicate by check mark whether the issuer: (1) filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a smaller reporting company.(Check One): Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No On March 19, 2012, there were 26,423,455 shares of common stock outstanding. Table of Contents TABLE OF CONTENTS PageNo. PART I. FINANCIAL INFORMATION ITEM1 – Unaudited Financial Statements 3 Balance Sheets as of January 31, 2012 and July 31, 2011 (Unaudited) 4 Consolidated Statements of Operations for the Three and Six Months Ended January 31, 2012 and 2011 (Unaudited) 5 Consolidated Statement of Comprehensive Income (Loss) for the Three and Six Months Ended January 31, 2012 and 2011 (Unaudited) 6 Consolidated Statements of Cash Flows for the Six Months Ended January 31, 2012 and 2011 (Unaudited) 7 Statement of Stockholders Deficiency (Unaudited) 8 Notes to Unaudited Consolidated Financial Statements 9 ITEM 2–Management's Discussion and Analysis of Financial Condition and Results of Operations 19 ITEM 3 – Quantitative and Qualitative Disclosures About Market Risk 23 ITEM 4T – Controls and Procedures 23 PART II. OTHER INFORMATION ITEM 1– Legal Proceedings
